IN THE COURT OF APPEALS OF IOWA

                                   No. 13-0982
                             Filed October 15, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

APRIL DAWN TOBECK,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Robert E. Sosalla,

Judge.



      April Tobeck appeals her sentence following her plea of guilty to and

conviction of possession of precursors in violation of Iowa Code section

124.401(4)(b). AFFIRMED.



      Philip B. Mears of Mears Law Office, Iowa City, for appellant.

      Thomas J. Miller, Attorney General, Jean C. Pettinger, Assistant Attorney

General, Jerry Vander Sanden, County Attorney, and Jason Burns, Assistant

County Attorney, for appellee.



      Considered by Potterfield, P.J., and Tabor and Mullins, JJ.
                                        2


POTTERFIELD, P.J.

          April Tobeck appeals her sentence following her plea of guilty to and

conviction of possession of precursors in violation of Iowa Code section

124.401(4)(b) (2013). She raises no legal basis for her challenge on appeal and

does not contest that the sentence was within the district court’s discretion.

Tobeck was sentenced to a term properly within the court’s discretion, and we

affirm.

          AFFIRMED.